 

Exhibit 10.2

NOVANTA INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is dated as of ___________,
2017 and is between Novanta Inc., a corporation organized under the laws of the
province of New Brunswick (the “Company”), and ____________ (“Indemnitee”).

RECITALS

A.

Indemnitee’s service to the Company substantially benefits the Company.

B.

Individuals are reluctant to serve as directors or officers of corporations or
in certain other capacities unless they are provided with adequate protection
through insurance or indemnification against the risks of claims and actions
against them arising out of such service.

C.

Indemnitee does not regard the protection currently provided by applicable law,
the Company’s governing documents and any insurance as adequate under the
present circumstances, and Indemnitee may not be willing to serve as a director
or officer of the Company without additional protection.

D.

In order to induce Indemnitee to continue to provide services to the Company,
the Company’s board of directors has determined that it is reasonable, prudent
and necessary for the Company to contractually obligate itself to indemnify, and
to advance expenses on behalf of, Indemnitee as permitted by applicable law.

E.

This Agreement is a supplement to and in furtherance of the indemnification
provided in the Company’s bylaws, and any resolutions adopted pursuant thereto,
and this Agreement shall not be deemed a substitute therefor, nor shall this
Agreement be deemed to limit, diminish or abrogate any rights of Indemnitee
thereunder.

The parties therefore agree as follows:

1.Definitions.

(a)A “Change in Control” shall be deemed to occur upon the earliest to occur
after the Effective Date (as defined in that certain Employment Agreement by and
between the Company and Indemnitee dated as of ____________) of any of the
following events:

(i)Acquisition of Stock by Third Party.  Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities;

(ii)Change in Board Composition.  During any period of two consecutive years
(not including any period prior to the Effective Date), individuals who

-1-

 

--------------------------------------------------------------------------------

 

at the beginning of such period constitute the Company’s board of directors, and
any new directors (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in Sections
1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election by the board of directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Company’s board of directors;

(iii)Corporate Transactions.  The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

(iv)Liquidation.  The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

(v)Other Events.  Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement.

For purposes of this Section 1(a), the following terms shall have the following
meanings:

(1)“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that “Person” shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(2)“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that “Beneficial Owner” shall exclude
any Person otherwise becoming a Beneficial Owner by reason of (i) the
stockholders of the Company approving a merger of the Company with another
entity or (ii) the Company’s board of directors approving a sale of securities
by the Company to such Person.

(b)“Corporate Status” describes the status of a person who is or was a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or any other Enterprise.

-2-

--------------------------------------------------------------------------------

 

(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d)“Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.

(e)“Expenses” include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.  Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other appeal bond or their equivalent, and (ii)
for purposes of Section 12(d), Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company.  Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

(f)“Independent Counsel” means a law firm, or a partner or member of a law firm,
that is experienced in matters of corporation law and neither at the time such
status is determined is, nor in the five years prior to such time has been,
retained to represent (i) the Company or Indemnitee in any matter material to
either such party (other than as Independent Counsel with respect to matters
concerning Indemnitee under this Agreement, or other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

(g)“NBBCA” means the New Brunswick Business Corporations Act.

(h)“Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including any appeal therefrom and including without
limitation any such Proceeding pending as of the date of this Agreement, in
which Indemnitee was, is or will be involved as a party, a potential party, a
non-party witness or otherwise by reason of (i) the fact that Indemnitee is or
was a director or officer of the Company, (ii) any action taken by Indemnitee or
any action or inaction on Indemnitee’s part while acting as a director or
officer of the Company, or (iii) the fact that he or she is or was serving at
the request of the Company as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of the Company or any other
Enterprise, in each case whether or not

-3-

--------------------------------------------------------------------------------

 

serving in such capacity at the time any liability or Expense is incurred for
which indemnification or advancement of expenses can be provided under this
Agreement.

(i)References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

2.Indemnity in Third-Party Proceedings.  The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 2 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor.  Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted honestly and in good faith
with a view to the best interests of the Company, and in the case of a criminal
or administrative Proceeding that is enforced by a monetary penalty, that person
had reasonable grounds for believing that that person’s conduct was lawful.

3.Indemnity in Proceedings by or in the Right of the Company.  The Company
shall, with the leave of the court, indemnify Indemnitee to the fullest extent
permitted by applicable law against all Expenses, judgments, fines and amounts
paid in settlement actually and reasonably incurred by Indemnitee or on his or
her behalf if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor, provided that the person acted honestly and in good faith
with a view to the best interests of the Company, and in the case of a criminal
or administrative Proceeding that is enforced by a monetary penalty, that person
had reasonable grounds for believing that that person’s conduct was lawful.  In
respect to any indemnifiable event pursuant to this Section 3, the Company shall
take all necessary action to petition the appropriate court to indemnify the
Indemnitee and each Indemnitee shall have the right to participate as a party in
such action directly or through his or her counsel; provided, however, the
Company shall not be required to advocate any particular position in such action
if the Company’s Board of Directors shall have determined that doing so would
constitute a breach of the fiduciary duties of directors.

4.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  To the extent that Indemnitee is a party to or a participant in and
is successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith and in connection with any Proceeding or claim
brought to enforce the indemnification provided by this Section 4.  To the
extent permitted by applicable law, if Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, in defense of one
or more but less than all claims, issues or matters in such

-4-

--------------------------------------------------------------------------------

 

Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with (a) each successfully resolved claim, issue or matter and (b) any claim,
issue or matter related to any such successfully resolved claim, issuer or
matter.  For purposes of this section, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

5.Indemnification for Expenses of a Witness.  To the extent that Indemnitee is,
by reason of his or her Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

6.Additional Indemnification.

(a)Notwithstanding any limitation in Sections 2, 3 or 4, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with the Proceeding or any claim, issue or matter therein.

(b)For purposes of Section 6(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:

(i)the fullest extent permitted by the provision of the NBBCA that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the NBBCA; and

(ii)the fullest extent authorized or permitted by any amendments to or
replacements of the NBBCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

7.Exclusions.  Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):

(a)for which payment has actually been made to or on behalf of Indemnitee under
any statute, insurance policy, indemnity provision, vote or otherwise, except
with respect to any excess beyond the amount paid;

(b)for an accounting or disgorgement of profits pursuant to Section 16(b) of the
Exchange Act, or similar provisions of federal, state or local statutory law or
common law, if Indemnitee is held liable therefor (including pursuant to any
settlement arrangements);

(c)for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any

-5-

--------------------------------------------------------------------------------

 

such reimbursements that arise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), or the payment to the Company of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act);

(d)initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) indemnification is otherwise authorized in Section 12(d) or (iv)
indemnification is otherwise required by applicable law; or

(e)if prohibited by applicable law.

8.Advances of Expenses.  The Company shall advance the Expenses incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
as soon as reasonably practicable, but in any event no later than 60 days, after
the receipt by the Company of a written statement or statements requesting such
advances from time to time (which shall include invoices received by Indemnitee
in connection with such Expenses but, in the case of invoices in connection with
legal services, any references to legal work performed or to expenditure made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice).  Advances shall be unsecured and
interest free.  Indemnitee hereby undertakes to repay any advance to the extent
that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company.  Prior to, and as a prerequisite to, any advancement
of Expenses pursuant to this Section 8, the Company may require the Indemnitee
to post a bond or provide similar assurance of Indemnitee’s ability to repay any
such advanced Expenses to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company.  This Section 8
shall not apply to the extent advancement is prohibited by law and shall not
apply to any Proceeding for which indemnity is not permitted under this
Agreement, but shall apply to any Proceeding referenced in Section 7(b) or 7(c)
prior to a determination that Indemnitee is not entitled to be indemnified by
the Company.

9.Procedures for Notification and Defense of Claim.

(a)Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses as
soon as reasonably practicable following the receipt by Indemnitee of notice
thereof.  The written notification to the Company shall include, in reasonable
detail, a description of the nature of the Proceeding and the facts underlying
the Proceeding.  The failure by Indemnitee to notify the Company will not
relieve the Company from any liability which it may have to Indemnitee hereunder
or otherwise than under this Agreement, and any delay in so notifying the
Company shall not constitute a waiver by Indemnitee of any rights.

(b)If, at the time of the receipt of a notice of a Proceeding pursuant to the
terms hereof, the Company has directors’ and officers’ liability insurance in
effect, the Company shall give prompt notice of the commencement of the
Proceeding to the insurers in accordance with the

-6-

--------------------------------------------------------------------------------

 

procedures set forth in the applicable policies.  The Company shall thereafter
take all commercially reasonable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

(c)In the event the Company may be obligated to make any indemnity in connection
with a Proceeding, the Company shall be entitled to assume the defense of such
Proceeding with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election to do so.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee for any fees or expenses of counsel subsequently
incurred by Indemnitee with respect to the same Proceeding.  Notwithstanding the
Company’s assumption of the defense of any such Proceeding, the Company shall be
obligated to pay the fees and expenses of Indemnitee’s counsel to the extent (i)
the employment of counsel by Indemnitee is authorized by the Company, (ii)
counsel for the Company or Indemnitee shall have reasonably concluded that there
is a conflict of interest between the Company and Indemnitee in the conduct of
any such defense such that Indemnitee needs to be separately represented, (iii)
the fees and expenses are non-duplicative and reasonably incurred in connection
with Indemnitee’s role in the Proceeding despite the Company’s assumption of the
defense, (iv) the Company is not financially or legally able to perform its
indemnification obligations or (v) the Company shall not have retained, or shall
not continue to retain, such counsel to defend such Proceeding.  The Company
shall have the right to conduct such defense as it sees fit in its sole
discretion.  Regardless of any provision in this Agreement, Indemnitee shall
have the right to employ counsel in any Proceeding at Indemnitee’s personal
expense.  The Company shall not be entitled, without the consent of Indemnitee,
to assume the defense of any claim brought by or in the right of the Company.

(d)Indemnitee shall give the Company such information and cooperation in
connection with the Proceeding as may be reasonably appropriate.

(e)The Company shall not be liable to indemnify Indemnitee for any settlement of
any Proceeding (or any part thereof) without the Company’s prior written
consent, which shall not be unreasonably withheld.

(f)The Company shall have the right to settle any Proceeding (or any part
thereof) without the consent of Indemnitee.

10.Procedures upon Application for Indemnification.

(a)To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee.  Any delay in providing the request will not
relieve the Company from its obligations under this Agreement, except to the
extent such failure is prejudicial.

(b)Upon written request by Indemnitee for indemnification pursuant to Section
10(a), a determination with respect to Indemnitee’s entitlement thereto pursuant
to and in accordance with the terms hereof shall be made in the specific case
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Company’s board of directors,

-7-

--------------------------------------------------------------------------------

 

a copy of which shall be delivered to Indemnitee or (ii) if a Change in Control
shall not have occurred, (A) by a majority vote of the Disinterested Directors,
even though less than a quorum of the Company’s board of directors, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Company’s board
of directors, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Company’s board of directors, a copy of which shall be delivered to
Indemnitee or (D) if so directed by the Company’s board of directors, by the
stockholders of the Company.  If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten days after
such determination.  Indemnitee shall cooperate with the person, persons or
entity making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including attorneys’ fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company, to the extent permitted
by applicable law.

(c)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(b), the Independent Counsel
shall be selected as provided in this Section 10(c).  If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by a majority
of a quorum of the Company’s Disinterested Directors, and the Company shall give
written notice to Indemnitee advising him or her of the identity of the
Independent Counsel so selected.  If a Change in Control shall have occurred,
the Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Company’s board of directors, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected.  In either event, Indemnitee or the Company, as the case
may be, may, within ten days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit.  If, within 20 days after the
later of (i) submission by Indemnitee of a written request for indemnification
pursuant to Section 10(a) hereof and (ii) the final disposition of the
Proceeding, the parties have not agreed upon an Independent Counsel, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 10(b) hereof.  Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 12(a) of this
Agreement, the Independent Counsel shall be discharged and

-8-

--------------------------------------------------------------------------------

 

relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(d)The Company agrees to pay the reasonable fees and expenses of any Independent
Counsel and to fully indemnify such counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

11.Presumptions and Effect of Certain Proceedings.

(a)In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption in connection with the making by such person,
persons or entity of any determination contrary to that presumption.

(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

(c)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith to the extent Indemnitee relied in good faith on (i)
the records or books of account of the Enterprise, including financial
statements, (ii) information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, (iii) the advice of legal counsel for
the Enterprise or its board of directors or counsel selected by any committee of
the board of directors or (iv) information or records given or reports made to
the Enterprise by an independent certified public accountant, an appraiser,
investment banker or other expert selected with reasonable care by the
Enterprise or its board of directors or any committee of the board of
directors.  The provisions of this Section 11(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.

(d)Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

12.Remedies of Indemnitee.

(a)Subject to Section 12(e), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 or 12(d) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made

-9-

--------------------------------------------------------------------------------

 

pursuant to Section 10 of this Agreement within 90 days after the later of the
receipt by the Company of the request for indemnification or the final
disposition of the Proceeding, (iv) payment of indemnification pursuant to this
Agreement is not made (A) within ten days after a determination has been made
that Indemnitee is entitled to indemnification or (B) with respect to
indemnification pursuant to Sections 4, 5 and 12(d) of this Agreement, within 30
days after receipt by the Company of a written request therefor, or (v) the
Company or any other person or entity takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of competent jurisdiction of his
or her entitlement to such indemnification or advancement of
Expenses.  Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration with respect to his or her entitlement to such indemnification or
advancement of Expenses, to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 12(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Indemnitee to enforce his or her rights under
Section 4 of this Agreement.  The Company shall not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration in accordance with this
Agreement.

(b)Neither (i) the failure of the Company, its board of directors, any committee
or subgroup of the board of directors, Independent Counsel or stockholders to
have made a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders that Indemnitee has not met the applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has or
has not met the applicable standard of conduct.  In the event that a
determination shall have been made pursuant to Section 10 of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 12 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits, and Indemnitee shall
not be prejudiced by reason of that adverse determination.  In any judicial
proceeding or arbitration commenced pursuant to this Section 12, the Company
shall, to the fullest extent not prohibited by law, have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c)To the fullest extent not prohibited by law, the Company shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement.  If a determination shall have been made pursuant to Section 10 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

-10-

--------------------------------------------------------------------------------

 

(d)To the extent not prohibited by law, the Company shall indemnify Indemnitee
against all Expenses that are incurred by Indemnitee in connection with any
action for indemnification or advancement of Expenses from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company to the extent Indemnitee is successful in
such action, and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event no later than 60 days, after receipt by the
Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 8.

(e)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification shall be required to be made prior to the
final disposition of the Proceeding.

13.Contribution.  To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and (ii)
the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.

14.Non-exclusivity.  The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise.  To the extent that a change in law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Company’s bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein.  Except as expressly set
forth herein, no right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  Except as expressly set
forth herein, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

15.Intentionally Omitted.

16.No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise.

17.Insurance.  The Company shall maintain an insurance policy or policies
providing directors and officers liability insurance covering the Indemnitee in
a form that is not less favorable

-11-

--------------------------------------------------------------------------------

 

to the Indemnitee than the insurance policy or policies in effect for directors
and officers liability insurance on the date of this Agreement, including the
policy limits, self-insured retentions, attribution rules, exclusions and riders
to such policies.  If such comparable insurance is not commercially available,
the Company shall maintain insurance policy or policies providing directors and
officers liability insurance that is as substantially similar as commercially
available; provided, however, Indemnitee shall be covered by such policy or
policies to the same extent as the most favorably-insured persons under such
policy or policies in a comparable position.  The Company will not amend,
replace, terminate or rescind any directors and officers liability insurance
covering Indemnitee without giving Indemnitee thirty (30) days advance written
notice of such event.  The Company will pay all premiums relating to such
policies on or prior to the due dates therefor.

18.Subrogation.  In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

19.Services to the Company.  Indemnitee agrees to serve as a director or officer
of the Company or, at the request of the Company, as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary of
another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position.  This Agreement shall
not be deemed an employment contract between the Company (or any of its
subsidiaries or any Enterprise) and Indemnitee.  Indemnitee specifically
acknowledges that any employment with the Company (or any of its subsidiaries or
any Enterprise) is at will, and Indemnitee may be discharged at any time for any
reason, with or without cause, with or without notice, except as may be
otherwise expressly provided in any executed, written employment contract
between Indemnitee and the Company (or any of its subsidiaries or any
Enterprise), any existing formal severance policies adopted by the Company’s
board of directors or, with respect to service as a director or officer of the
Company, the Company’s bylaws or the NBBCA.  No such document shall be subject
to any oral modification thereof.

20.Duration.  This Agreement shall continue until and terminate upon the later
of (a) ten years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or as a director, trustee, general partner,
managing member, officer, employee, agent or fiduciary of any other Enterprise,
as applicable; or (b) one year after the final termination of any Proceeding,
including any appeal, then pending in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement
relating thereto.

21.Successors.  This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators.

-12-

--------------------------------------------------------------------------------

 

22.Severability.  Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law.  The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

23.Enforcement.  The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.

24.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
bylaws and applicable law.

25.Modification and Waiver.  No supplement, modification or amendment to this
Agreement shall be binding unless executed in writing by the parties hereto.  No
amendment, alteration or repeal of this Agreement shall adversely affect any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal.  No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.

26.Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:

(a)if to Indemnitee, to Indemnitee’s address, facsimile number or electronic
mail address as shown on the signature page of this Agreement or in the
Company’s records, as may be updated in accordance with the provisions hereof;
or

(b)if to the Company, to the attention of the Chief Executive Officer or Chief
Financial Officer of the Company at 125 Middlesex Turnpike, Bedford, MA 01730,
or at such other current address as the Company shall have furnished to
Indemnitee, with a copy (which shall

-13-

--------------------------------------------------------------------------------

 

not constitute notice) to each of James C. Gorton, Esq., Latham & Watkins LLP,
885 Third Avenue, New York, New York 10022 and Ron Honig, Vice President, Global
Legal Affairs, Novanta Inc., 125 Middlesex Turnpike, Bedford, MA 01730.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

27.Applicable Law.  This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the
internal laws of the Province of New Brunswick and the laws of Canada applicable
therein, without regard to its conflict of laws rules.

28.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.  This Agreement may
also be executed and delivered by facsimile signature and in counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

29.Captions.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

(Signature page follows)

 

 

-14-

--------------------------------------------------------------------------------

 

The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.




NOVANTA INC.

 

 

 

By:

  

 

 

Name:

Title:

 

 

 




INDEMNITEE

 

 

 

  

 

Residence Address:

 

 

 

 

 

 

 